Citation Nr: 0705401	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).     



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1979 to November 1982.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Oakland, California Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was scheduled for May 2005 but the 
veteran failed to report.  


FINDING OF FACT

It is not shown that any current psychiatric disorder was 
manifested in, or is related to, his service; when PTSD has 
been diagnosed, the diagnosis was based on pre-service 
stressor event(s).  


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disorder, to include PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A June 2002 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  A September 2004 letter clarified that VA 
was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The February 2003 rating decision and an August 2003 
statement of the case (SOC) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.  A September 2004 supplemental SOC 
readjudicated the matter after all critical notice was given.  
Although the veteran was not provided notice regarding the 
criteria for rating psychiatric disability and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) such notice would only be relevant if the 
benefit sought was being granted. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the veteran's claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case the evidence of record does not provide any 
indication that the veteran's current psychiatric disability 
may be associated with any event, injury or disease in 
service.  Consequently, an examination is not necessary.  The 
veteran has not identified any additional evidence pertinent 
to this claim.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II.  Factual Background

Service medical records reveal that in September 1980 the 
veteran sought medical assistance with his alcoholism.  
Antabuse was prescribed and formal inpatient rehabilitation 
was recommended.  In April 1981 the veteran was referred for 
psychiatric evaluation by his squadron as he had been 
involved in at least three episodes of physical assault in 
the prior six months.  It was noted that alcohol had caused 
significant problems in his personal, financial and military 
affairs, and that he was still drinking, spending 
approximately 25 percent of his pay on partying.  On mental 
status examination the veteran displayed no neurotic or 
psychotic signs.  His affect was appropriate, sensorium was 
clear and intellect was intact.  Judgment and insight were 
impaired by alcoholism.  The diagnosis was alcohol addiction.  
An August 1982 progress note showed that the veteran had been 
"jumped" the prior Saturday night.  He suffered a black eye 
with ecchymosis and bruising and an abrasion on his chin.  On 
November 1982 service separation examination, psychiatric 
functioning was found to be normal.

A February 1998 discharge summary from the Gateway VA 
detoxification program shows diagnostic assessments of heroin 
dependence and withdrawal and alcohol dependence and 
withdrawal.  A March 1998 VA rehabilitation program discharge 
summary shows diagnoses of substance induced anxiety 
disorder, rule out primary general anxiety disorder, and 
heroin and alcohol abuse.  A subsequent (May 1998) discharge 
summary from Gateway VA detoxification program shows 
diagnostic assessments of alcohol dependence and opiate 
dependence.  It was noted that the veteran did not have a 
past history of psychiatric hospitalization.  An August 1998 
VA partial hospitalization program discharge summary shows 
diagnostic assessments of PTSD, chronic (noted to be non-
military and childhood related), dysthymic disorder, alcohol 
dependence in early remission and heroin dependence in early 
remission.  The veteran had reported that prior to admission 
he experienced symptoms of anxiety, nightmares of people 
chasing him and of him getting shot, feeling depressed most 
of the time, avoiding people much of the time and suicidal 
ideation with no plan.  He also reported visual 
hallucinations and hearing his name being called.  The 
veteran indicated that his visual hallucinations were related 
to "crank" use.  It was noted that hearing his name called 
could have been related to PTSD symptoms.  A December 1998 
group therapy note shows that the veteran reported that he 
had been sexually assaulted by several men when he was 19 
years old.  After that he had had a feeling of being 
worthless, took all kinds of risks and was very angry as a 
way of protecting himself.  He used heroin for many years. 

At a January 2000 VA social work visit the veteran's major 
complaint seemed to be intrusive thoughts revolving around 
the sexual assault when he was 19.  Especially when he was 
around people and off his medications, he tended to have 
intrusive thoughts, which he felt lead to his using 
substances to self-medicate.  

A May 2002 psychiatric resident's evaluation produced 
pertinent provisional diagnoses of alcohol and heroin 
dependence, rule out mood disorder with bipolar II features, 
rule out childhood PTSD.  The veteran was noted to have had a 
history of psychiatric treatment for depressive symptoms, 
anxiety symptoms, and childhood PTSD (resulting from being 
subjected to sexual assault at age 19).  

In his April 2003 Notice of Disagreement, the veteran 
indicated that he was beaten up and sent to the infirmary 
while on active duty in Tustin, Georgia sometime between 1980 
to 1981.  He further indicated that this assault permanently 
aggravated his PTSD from the sexual abuse he had suffered as 
a child.  

In his August 2003 Form 9 the veteran indicated that the 
drill instructors used to call him profane names.  He did not 
appreciate this and the rigorous training and lack of sleep 
also caused his bad thinking to come about.  He was not the 
same after his military service.  

An October 2003 VA psychiatric partial hospitalization 
assessment report shows diagnoses of PTSD, Mood Disorder NOS 
(rule out Bipolar II), opioid dependence and alcohol 
dependence.  A November 2003 VA outpatient progress note 
showed diagnoses of opioid dependence, severe early 
remission, alcohol dependence, severe, early remission and 
mood disorder NOS.  It was unclear if the mood disorder was a 
cognitive disorder or a psychotic disorder.  However, no 
positive psychotic symptoms were noted. A subsequent January 
2004 psychiatric outpatient note shows diagnostic assessments 
of opioid dependence alcohol dependence and mood disorder 
NOS.   

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service; however, no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Certain listed, chronic diseases, including psychosis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

 Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, it is noteworthy that the veteran's 
psychiatric diagnoses included alcohol and drug (opiate) 
abuse and dependence.  However, governing law (see 
38 U.S.C.A. § 1110) specifically prohibits the payment of 
compensation for disability due to misconduct, or abuse of 
alcohol or drugs.  Furthermore, although 2003 treatment 
records suggest that the veteran may have a psychosis, there 
is no competent evidence that a psychosis was manifested in 
service or in the veteran's first postservice year.  
Consequently, the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112 are not for consideration.  

The evidence of record reasonably establishes that the 
veteran has some sort of acquired psychiatric disability, 
with diagnoses including mood disorder, depression and PTSD.  
However, there is no evidence that any current such 
psychiatric disability became manifest in service or is 
related to service.  Service medical records do not show any 
diagnosis or treatment for psychiatric disorder.  The only 
problem in mental functioning found in service was in regard 
to alcohol addiction and alcohol abuse.  See 38 C.F.R. 
§ 3.301 (a) and (d) (An injury or disease incurred during 
active service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs and service connection may only be 
granted when disability was incurred or aggravated in the 
line of duty).  [Regarding the March 1998 diagnosis of 
substance induced anxiety disorder, the Board notes that 
secondary service connection related to the chronic use of 
alcohol is only available for organic diseases or 
disabilities, and anxiety disorder is not an organic disease 
or disability (See 38 C.F.R. § 3.301(c)(2))].  

Regarding the diagnosis of PTSD in the record, when PTSD has 
been diagnosed, it has been related to a sexual assault that 
the veteran suffered at age 19 (about 3 years pre-service) 
and not to any event or incident in service.  While it is 
documented that the veteran was involved in altercations, and 
was physically assaulted in service, his assertion that his 
PTSD was aggravated by military service is not supported by 
any competent (medical) evidence of record.  The veteran's 
own allegations in this regard are not competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
("Where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.")  

Given that there is no competent evidence that any current 
chronic acquired psychiatric disability became manifest in 
service or is otherwise related to service, the preponderance 
of the evidence is against the veteran's claim; accordingly, 
the claim must be denied.  

ORDER

Service connection for a variously diagnosed psychiatric 
disability, to include PTSD, is denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


